Title: Proceedings of Council concerning Purchase of Horses, [8 June 1780]
From: Jefferson, Thomas
To: 



[8 June 1780]

The Governor laid before the board a resolution of General assembly of this day for purchasing horses and accoutrements for the Continental light dragoons raised in this state, and a return of the number of the said dragoons from Capt. Jones whereby it appears they are 70 in number; whereupon the board advise the Governor to furnish Capt. Jones with 70 pr. of pistols, to authorize him to purchase on the terms mentioned in the resolution saddles, bridles, holsters, sword belts, and spurs; and to appoint Wm. and Herbert Claiborne esqrs. to purchase on the like terms 40 horses and William Randolph of Chestfd. to purchase 30. others, not to cost more than £2000 each, to allow them for their trouble £60 for each horse purchased and the expences of feeding the said horses from the time of their purchase till they shall be delivered to Capt. Jones, whose receipts are to be requisite to entitle them to the said premium. Neither mares nor white horses are to be purchased, nor any others above the age of eight years.
